  Case 19-19446     Doc 51     Filed 12/22/20 Entered 12/22/20 16:41:51        Desc Main
                                 Document     Page 1 of 6



                    UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION
In re                                 )
                                      ) Case No: 19-19446
Randolph E. Fields,                   ) Chapter: 13
aka Randy Fields,                     )
               Debtor.                ) Judge: Hon. Janet S. Baer
                                      )

                                  NOTICE OF MOTION
Notified via CM/ECF:
        PLEASE TAKE NOTICE that on February 19, 2021 at 9:30 a.m., or soon thereafter
as I may be heard, I shall appear before the Honorable Janet S. Baer, or any judge sitting
in that judge's place, and present the motion of Harley-Davidson Credit Corp ("Movant"),
to Modify the Automatic Stay and for Co-Debtor Relief From Stay, a copy of which is
attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 160 731 2971 and
the password is 587656. The meeting ID and password can also be found on the judge's
page on the court's web site.
       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for Harley-Davidson Credit Corp

mwsNtcMfrILN00                                                                     3907-N-1298
  Case 19-19446        Doc 51   Filed 12/22/20 Entered 12/22/20 16:41:51     Desc Main
                                  Document     Page 2 of 6


                                  CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on December 22, 2020.


                                             Respectfully Submitted

                                             /s/ Wesley T. Kozeny
                                             Wesley T. Kozeny


                                       Service List:

Debtor's Attorney                         via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Dr
Wheeling, IL 60090-6005


Chapter 13 Trustee                        via Electronic Notice via CM/ECF
Glenn B. Stearns
801 Warrenville Road, Suite 650
Lisle, Illinois 60532

US Trustee                                via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604


Debtor                                    via U.S. Mail
Randolph E. Fields
406 S. Mason Street
Bensenville, IL 60106-2680

Co-Debtor                                 via U.S. Mail
Kimberly A. Mussatti
6611 Cermak
Berwyn, IL 60402




mwsCOSNtcILN00                                                                 3907-N-1298
  Case 19-19446       Doc 51     Filed 12/22/20 Entered 12/22/20 16:41:51     Desc Main
                                   Document     Page 3 of 6



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 19-19446
Randolph E. Fields,                             ) Chapter: 13
aka Randy Fields,                               )
               Debtor(s).                       ) Judge: Hon. Janet S. Baer
                                                )
        MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY


         COMES NOW Harley-Davidson, its subsidiaries, affiliates, predecessors in

interest, successors and/or assigns ("Movant"), through the undersigned counsel,

pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states as follows

in support of its Motion herein:

REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED HEREWITH

                          AS REQUIRED BY LOCAL RULE 4001-1

         1.    On July 11, 2019, the Debtor, above-named, filed a voluntary petition in

Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court, for

the Northern District of Illinois.

         2.    The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

         3.    The Debtor, Randolph E. Fields, and co-Debtor, Kimberly A. Mussatti

("Obligor(s)"), are indebted to Movant pursuant to a Retail Installment Contract (the "Debt

Obligation"). A copy of the Debt Obligation is attached hereto and incorporated herein as

Exhibit A. Movant is entitled to enforce the Debt Obligation.




mwsUnivMFR0000                                                                   3907-N-1298
 Case 19-19446       Doc 51    Filed 12/22/20 Entered 12/22/20 16:41:51        Desc Main
                                 Document     Page 4 of 6



       4.      As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2008 HARLEY-DAVIDSON FLHTCU ULTRA

CLASSIC ELECTRA G, VIN: 1HD1FC4468Y668687 ("Collateral"). A copy of the proof of

perfection of Movant's interest is in the Collateral ("Security Interest") is attached hereto

and incorporated herein as Exhibit B.

       5.      As of December 15, 2020, the outstanding indebtedness owed to Movant

less any partial payments or suspense balance is $9,364.31.

       6.      As of December 15, 2020, the value of the Collateral is $8,660.00. The basis

for this value is NADA estimate of value. A copy of said valuation is attached hereto as

Exhibit D.

       7.      The following chart sets forth the number and amount of contractual

payments due pursuant to the terms of the Debt Obligation and proposed or confirmed

Plan that have been missed by the Debtor as of December 15, 2020:

   Number of           From              To          Monthly                  Total
    Missed                                           Payment                 Missed
   Payments                                          Amount                 Payments
       4            08/24/2020       11/24/2020         $308.85              $1,235.40
                       Less partial payments (suspense balance):                 $0.00
                                                           Total:            $1,235.40
       8.      The address to which payments are to be made to Servicer as agent for

Movant is:

               Harley-Davidson Credit Corp.
               Dept 15129
               Palatine, Illinois 60055-5129




mwsUnivMFR0000                                                                     3907-N-1298
 Case 19-19446      Doc 51    Filed 12/22/20 Entered 12/22/20 16:41:51      Desc Main
                                Document     Page 5 of 6



      9.     Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) and

for relief from the co-debtor say under 11 U.S.C. §1301(c)(3) for the following reasons:

             a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                    made by Obligors to Movant are not being made as required by the

                    Debt Obligation and the terms of the confirmed Plan.

             b.     11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

                    Collateral and the Collateral is not necessary for an effective

                    reorganization.

             c.     11 U.S.C. §1301(c)(3) – Movant will be irreparably harmed if the co-

                    debtor stay is permitted to remain in place under the above described

                    circumstances

             WHEREFORE, Movant prays that this Court issue an Order:

             1.     Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                    allowing Movant (and any successors or assigns) to proceed under

                    applicable non-bankruptcy law to enforce its remedies in and to the

                    Collateral.

             2.     Terminating the co-debtor stay imposed by 11 U.S.C. §1301(a).

             3.     That the Order be binding and effective despite any conversion of

                    the bankruptcy case to a case under any other chapter of Title 11 of

                    the United States Code.

             4.     That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                    waived.




mwsUnivMFR0000                                                                 3907-N-1298
 Case 19-19446    Doc 51    Filed 12/22/20 Entered 12/22/20 16:41:51   Desc Main
                              Document     Page 6 of 6



             5.   For such other relief as the Court deems proper.


Dated: _December 22, 2020

                                         BONIAL & ASSOCIATES, P.C.

                                         /s/ Wesley T. Kozeny
                                         Wesley T. Kozeny / # 6199471
                                         12400 Olive Blvd, Suite 555
                                         St. Louis, Missouri 63141
                                         Phone: (314) 991-0255
                                         Fax: (314) 991-6755
                                         ILBK@BonialPC.com
                                         Attorney for Harley-Davidson Credit Corp




mwsUnivMFR0000                                                            3907-N-1298
